Case 2:10-cr-00136-DBH Document 1013 Filed 03/16/21 Page 1 of 2      PageID #: 2691




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE


  UNITED STATES OF AMERICA,                )
                                           )
                                           )
  V.                                       )    CRIM. NO. 2:10-CR-136-DBH-01
                                           )
  SHAREEF NASH,                            )
                                           )
                          DEFENDANT        )


                 ORDER ON MOTION TO REDUCE SENTENCE


       The defendant wants me to reduce the sentence I imposed in 2013 on

 account of a 2014 amendment to the Sentencing Guidelines concerning drug-

 related sentences (Amendment 782). I denied his earlier request that I do so in

 2016. Order on Mot. to Appoint Counsel (ECF No. 937), but he believes the 2018

 Supreme Court decision, Hughes v. United States, 138 S. Ct. 1765 (2018), lets

 me reopen his sentence now because I sentenced him originally pursuant to a

 Rule 11(c)(1)(C) agreement. Mot. for Modification or Reduction of Sentence at 3-

 5 (ECF No. 1012). Unfortunately for the defendant, the reason I gave for denying

 his motion in 2016 is unaffected by Hughes, namely Guideline 1B1.10(b)(2)(A):

 “[T]he court shall not reduce the defendant’s term of imprisonment . . . to a term

 that is less than the minimum of the amended guideline range.” See, e.g., United

 States v. Spruhan, No. 19-7650, 2021 WL 786399 (4th Cir. Mar. 2, 2021); United

 States v. Banda, 785 F. App’x 238 (5th Cir. 2019); United States v. Hernandez-

 Martinez, 933 F.3d 1126, 1131-36 (9th Cir. 2019), cert. denied, 140 S. Ct. 879
Case 2:10-cr-00136-DBH Document 1013 Filed 03/16/21 Page 2 of 2     PageID #: 2692




 (2020). The 2013 sentence I imposed is below the minimum of the guideline

 range as amended by Amendment 782, so I cannot lower it further.

       The defendant’s motion for a sentence reduction is DENIED.

       SO ORDERED.

       DATED THIS 16TH DAY OF MARCH, 2021

                                            /S/D. BROCK HORNBY
                                            D. BROCK HORNBY
                                            UNITED STATES DISTRICT JUDGE




                                                                               2
